Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
This action is in response to amendment submitted on 8/31/2022. Claims 1, 6 and 11 are amended. Claims 1-15 are pending.
Response to Arguments
Examiner’s Remarks – Specification (Title)
The examiner withdraws the objection to applicant’s specification in view of applicant’s title amendment. 
Examiner’s Remarks – Claim Objection 
Applicant’s claim amendment(s) submitted on 8/31/2022, does not define the acronym of ECCN in the claims. The examiner maintains the objection. 
Examiner’s Remarks – 35 USC § 112 – Second Paragraph
The examiner withdraws the rejection after further consideration. 
Examiner’s Remarks – 35 USC § 101 
The examiner maintains the rejection made under 35 USC § 101. The examiner notes that applicant’s independent claim(s) are simply drawn to JSON programming language steps. Software is non-statutory subject matter.

Examiner’s Remarks – 35 USC § 103 – Claims 1, 6 and 11
The applicant has amended each independent claim to recite the feature(s) of, “a semantic versioning scheme”. Applicant now alleges a deficiency on the part of the prior art. The examiner introduces the teachings of prior art reference, Duke et al. (US Patent Publication No. 2020/0364060), to the record in view of applicant’s claim amendment. Duke discloses a scheme for semantic versioning. See rejection below. 
Further, the applicant has amended each independent claim to recite the feature(s) of, “wherein the CryptoJSON comprises at least one recordset key that is used for the non-deterministic encryption”.  Applicant now alleges a deficiency on the part of the prior art. Previously cited prior art reference, Muhammedali (US Patent Publication No. 2017/0330153), teaches JSON in combination with encryption keys. See rejection below. 
Examiner’s Remarks – 35 USC § 103 – Claims 2-5, 7-10 and 12-15
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities:  Acronym “ECCN” is not defined.  Appropriate correction is required.

Claims 1, 6 and 11 are objected to because of the following informalities:  Acronym “CRYPTOJSON” is not defined.  Appropriate correction is required.


Specification (New Matter)
The amendment filed 8/31/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Specifically, applicant’s newly amended paragraph 0004.1 of, “[0004.1] after paragraph [0004]. The new Background of the Invention [0004.1] finds full support in the disclosure of U.S. application No. 14/520,932 entitled "Methods And Apparatus For Sharing Encrypted Data", wherein the disclosure has been incorporated by reference in its entirety: [0004.1] The term "CryptoJSON" refers to the Key Wrapping mechanism according to the U.S. application No. 14/520,932. The Key Wrapping mechanism has a 3 tier structure comprising: Record, RecordSet and Entity, wherein records can be stored in their encrypted form without storing any of the encryption keys. The mechanism achieves a distributed trust-no-one architecture, and facilitates data sharing without any centralized key store. All access control is achieved through the encryption of different keys.”. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112 - New Matter - Claims 1, 6 and 11
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s newly amended claim limitation(s) of, “wherein the ECCN function uses a semantic versioning scheme to calculate[[s]] the numerical representation based on normalized and weighted scores for all factors associated with the vendor access”, lacks support from applicant’s original disclosure. 
The applicant states in par. 0032 the following: “[0032] An export policy is a set of verifiable guidelines and instructions related to providing an export control classification number, or ECCN, for complying with the requirements for each item. In certain embodiments, a semantic versioning scheme is used wherein the version numbers and the way they change convey meaning about the underlying guidelines and instructions and what has been modified from one version to the next. For example, the semantic versioning schema may help to implement and maintain management intervention to direct employees in ways not in contrary to control policy, and to facilitate revisions according to changing control policy that evolves with the times. Moreover, all versions of programmable export policies may have an "effective date" or "last revised date" legend that is easily identifiable, and provide advance notice of upcoming revisions before they become effective. For a given vendor access, a programmable export policy may include a red flag function written in a machine language, such as javascript, that a processing device can understand and execute. For example, a programmable export policy may include a red flag function that adds a red flag indicator to an indexing value of an item, puts a controlled item search on pause, and resumes vendor access to a controlled item depending on reexamination results by the export team. Different versions of the programmable export policy may change the way in which a red flag is processed, and a processing device therefore always verifies the checksum of an export policy file to help ensure the version of the programmable export policy and the function contained therein are unaltered, or the function may not run if it cannot be verified by the checksum function. Due to often changing regulations and company policies, an item that has been red flagged by a first version of programmable export policy may or may not raise any red flags in subsequent versions of the same export policy. Including red flag indicators with items thereby preserves long term red flag maintenance across changing versions of export policy. An export team may program a later version of programmable export policy function for a processing device to search and reexamine red flags indicated by earlier versions of export policy function. Red flag indicators may be used when calculating indexing values in an indexing structure of the recordset system and is described in detail below.”.

Applicant’s par. 0032 is the only paragraph in applicant’s original disclosure that discusses a “semantic versioning scheme”. Applicant’s disclosure does not recite that the “semantic versioning scheme” is used to, “calculate the numerical representation based on normalized and weighted scores for all factors associated with the vendor access”, as recited in applicant’s independent claim. 

Claims 1, 6 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s newly amended claim limitation(s) of, “wherein the CryptoJSON comprises at least one recordset key that is used for the non-deterministic encryption”, lacks support from applicant’s original disclosure. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analyzing under Step 2A Prong One:
The claim(s) recite(s) the limitations “calculates the numerical representation based on normalized and weighted scores for all factors associated with the vendor access; executing a search operation to obtain initial results, wherein the initial results comprise a plurality of classes-of-export that match a search criteria and a plurality of controlled items associated with the plurality of classes-of-export that match the search criteria…”, is/are a processes that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical relationships of a generic processor. Accordingly, the claim recites an abstract idea.
MPEP 2106.04(a)(2) “…organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721”.
Analyzing under Step 2A Prong Two:
The limitation(s) of “sending an anomaly detection event notification to a client device associated with an administrator” and “wherein the search criteria includes the numerical representation and a plurality of key variables”, are well known and conventional because the prior art of Muhammedali (US Patent Publication No. 2017/0330153), disclose in paragraph 0100 the following: “teaches in par. 0100 the following: “search query information including one or more Boolean queries and one or more corresponding field specifications.” …further teaches in Table 24 the following: “searchQueryForField: String = String( ) var qfPassDocs: [String] = [String]( ) var strippedQueryForField: [String] = [String]( ) var scoresForQfPassDocs: [String:Double] = [String:Double]( ) }”),”.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a processor and a memory are high level of computer. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The claim is directed to an abstract idea.

Analyzing under Step 2B:
The recited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of a generic storage drive, generic computer and generic host computing device to carry-out the determining steps as they apply to the exception cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-5, 7-10 and 12-15 don't cure the deficiency of claims 1, 6 and 11 and are therefore rejected under 35 USC 101 for their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muhammedali (US Patent Publication No. 2017/0330153) in view of Todd et al. (US Patent No. 10,587,413 and Todd hereinafter) and further in view of Duke et al. (US Patent Publication No. 2020/0364060 and Duke hereinafter).

As to claims 1 and 11, Muhammedali teaches a method for performing a search on non-deterministically encrypted export controlled items in a CryptoJSON recordset system operated by an export team within a corporate asset infrastructure (i.e., …teaches in par. 01449 the following: “the PHP script may read the incoming message from the client device, parse the received JSON-encoded text data to extract information from the JSON-encoded text data into PHP script variables, and store the data (e.g., client identifying information, etc.) and/or extracted information in a relational database accessible using the Structured Query Language (“SQL”). An exemplary listing, written substantially in the form of PHP/SQL commands, to accept JSON-encoded input data from a client device via a SSL connection, parse the data to extract variables, and store the data to a database, is provided below:”), the method comprising: 
determining, transparently to a vendor, an indexing value for a desired plaintext item of data provided by the vendor, the indexing value being based, at least partially on the desired plaintext item of data, a transformation expression and a redacted technical data list (i.e., …teaches in par. 386 the following: “The first two fields set forth the indexed field and term to which the record corresponds. In this example, as set forth by the term field setting forth “python” and the indexField setting forth “rawKwd,” the record corresponds to the appearance of the word “python” in the rawKwd field of job listing records. The JobListingInverseIndexTermEntity record, as indicated by the documentNumbers field, reflects the numbers of job listing documents—in this case job listings ABC123 and XYZ456—in which indexing so far has encountered, in the rawKwd field of those job listings, at least one instance of the word “python.” Indexing may act, when finding the word “python” in the rawKwd field of a job listing record, to determine whether or not there exists an JobListingInverseIndexTermEntity record corresponding to the word “python” for the field rawKwd. Where such JobListingInverseIndexTermEntity record does not yet exist, indexing may create it and set it to reflect the new find. Where such JobListingInverseIndexTermEntity record already exists the record may be altered to reflect the new find. As an illustration, the above example JobListingInverseIndexTermEntity record may have been created when indexing found “python” to exist in the rawKwd field of job listing ABC123 but found no JobListingInverseIndexTermEntity record for “python” for the field rawKwd to already exist. It is noted that although document numbers in the vein of “ABC123” in the interest of facilitating discussion, document numbers of a different tenor—say UUIDs—may be employed.”); 
executing a search operation to obtain initial results (i.e., …teaches in par. 0080 the following: “two sets of normalized skills and one set of normalized keywords may be leveraged in, for instance, one or more of searching”), 
wherein the initial results comprise a plurality of classes-of-export that match a search criteria and a plurality of controlled items associated with the plurality of classes-of-export that match the search criteria (i.e., …teaches in par. 0020 the following: “the SEMATFM-AMIA of a server-performed process by which relevant resumes may be returned in view of specified X path normalized keywords, Y path normalized keywords, and Y path normalized titles, and by which a new job listing record may be stored.”), 
wherein the search criteria includes the numerical representation and a plurality of key variables (i.e., …teaches in par. 0100 the following: “search query information including one or more Boolean queries and one or more corresponding field specifications.” …further teaches in Table 24 the following: “searchQueryForField: String = String( ) var qfPassDocs: [String] = [String]( ) var strippedQueryForField: [String] = [String]( ) var scoresForQfPassDocs: [String:Double] = [String:Double]( ) }”), 
the plurality of key variables include at least one of Access Frequency, Archival and Deletion, Control Plan, Government License, Restricted Destinations List, Connectivity, Data Migration, Policy Enforcement, Geographic Locations, and Business Impact (i.e., …the examiner notes that applicant’s usage of the phrase “at least one of” places the above limitation in alternative form…teaches in par. 0186 the following: “According to such stripping operations, one or more words and/or phrases may be removed from and/or retained in that which is set forth by received parameter theTitle. As an example there may be a store and/or data structure containing such to-be-removed words and/or phrases. To facilitate discussion this store and/or data structure will be considered to be a string array (e.g., a string array yoked with a backing store—say a database) and will be referred to as the “blacklist array.” As illustrations, the blacklist array may include location names (e.g., city names), business names, and/or certain adjectives); 
executing a jump function included in the plurality of functions to move the plurality of controlled items to a forwarding location that is not a subject of restrictions found on the Restricted Destination List key variable (i.e., …teaches in par. 00281 the following: “Turning to the discussed scenario of combinatory operations not having been performed, the noted placement of OR interword may, due to its setting forth a less-restrictive Boolean query, be seen as providing for a potential return of a larger quantity of job listing document numbers than the quantity of job listing document numbers returned under the scenario of placing AND interword. ”); 
executing a red flag function included in the plurality of functions to obtain final results (i.e. …teaches in par. 282 the following: “For instance keeping AND as the interword joiner but instead using FieldJoinerKind.And as the field joiner may be viewed as establishing an overly-restrictive scenario since, for a relevancy score to be returned for a job listing, there may consequentially be call that such job listing satisfy all words of all queries. The employ of not just OR interword but also FieldJoinerKind.Or might be viewed as being overly inclusive due to the employ of the less restrictive alternative with respect to both that which is employed interword and that which is employed as field joiner. The employ of OR interword and FieldJoinerKind.And may perhaps be viewed as being somewhat like the employ of AND interword and FieldJoinerKind.Or due to it pairing one less-restrictive alternative with one more-restrictive alternative. T”), 
wherein the final results comprise a subset of the plurality of controlled items associated with each of the plurality of classes-of-export that match the search criteria (i.e., …teaches in par. 1324 the following: “Value s may, for instance, represent the number of hits yielded when performing a search for resumes (e.g., via search functionality in line with that which is set forth herein) where specified as criteria for the search are, firstly, those criteria set forth for the search of t, and, secondly, the noted criteria of the sort specified via the GUI of FIG. 30 (e.g., held job title “Software Engineer,” city of residence of “Boston, MA,” and skills “JavaScript,” “React JS,” and “Go”), where Boolean AND is applied between the first set of search criteria and the second set of search criteria.”), 
wherein the red flag function comprises functionality to query an attribute for each of the plurality of controlled items to obtain the redacted technical data list (i.e., …teaches in par. 0084 the following: “As is discussed in greater detail herein, among the operations performed by stripTitle(_:) (phase 149) may be subjecting the passed-in job listing title to one or more whitelist and/or blacklist operations so as to yield a modified version of the job listing title (e.g., from which certain words such as city names and/or superlatives have been removed). Also among the operations performed by stripTitle(_:) may be returning the strip-modified job listing title to its caller (phase 151).”),
wherein each of the plurality of controlled items listed on the redacted technical data list are subject to export restrictions (i.e., …teaches in par. 0339 the following: “To the extent that such placement of OR interword with respect to both Boolean expressions coupled with employ of FieldJoinerKind.Or is viewed as setting forth three less-restrictive logical operations, the following is noted. According to one point of view, although such plying of three less restrictive operations may result in a larger number of resumes being identified, it is nevertheless the case that rankForFieldInfoArray(_: andFieldJoiner:) may tend to assign higher relevancy score to resumes which—bearing in mind the discussed summing performed by rankForFieldInfoArray(_: andFieldJoiner:)—set forth more of the Boolean-expression-indicated normalized titles and/or normalized keywords (e.g., with such resumes setting forth greater numbers of the Boolean-expression-indicated normalized titles and/or normalized keywords being seen as better fits for the job listing being provided). Moreover, as the identified and ranked resumes may be presented to a user (e.g., a job listing-providing user and/or a recruiter), it may perhaps be seen as beneficial to allow such user to learn of a larger quantity of resumes than of a smaller quantity of resumes.”), 
and discard any of the plurality of controlled items that are in the redacted technical data list to obtain the subset of the plurality of controlled items (i.e., …teaches in par. 0084 the following: “As is discussed in greater detail herein, among the operations performed by stripTitle(_:) (phase 149) may be subjecting the passed-in job listing title to one or more whitelist and/or blacklist operations so as to yield a modified version of the job listing title (e.g., from which certain words such as city names and/or superlatives have been removed). Also among the operations performed by stripTitle(_:) may be returning the strip-modified job listing title to its caller (phase 151).”); 
executing an intervention function included in the plurality of functions to determine a redirection of a sender employee to the final results based on nationality of the sender employee (i.e., ,…teaches in par. 0016 the following: “show a datagraph diagram illustrating embodiments for the SEMATFM-AMIA of functionality by which the language or presentation of a job seeker's resume may be altered so that such language better matches the language set forth by a job listing corresponding to a job to which the seeker desires to apply.”), 
wherein the nationality is determined to confer advantages to the proprietary business strategies (i.e., ,…teaches in par. 0031 the following: “show a datagraph diagram illustrating embodiments for the SEMATFM-AMIA of functionality by which the language or presentation of a job seeker's resume may be altered so that such language better matches the language set forth by a job listing corresponding to a job to which the seeker desires to apply”), 
wherein the determination is accomplished without involving the export team (i.e., …teaches in par. 0031 the following: “show a datagraph diagram illustrating embodiments for the SEMATFM-AMIA of functionality by which the language or presentation of a job seeker's resume may be altered so that such language better matches the language set forth by a job listing corresponding to a job to which the seeker desires to apply”); 
and using the indexing value to access a corresponding entry in an indexing structure to obtain a CryptoJSON recordset entry including non-deterministically encrypted ciphertext corresponding to the desired plaintext item of data (i.e., …teaches in par. 01449 the following: “parse the received JSON-encoded text data to extract information from the JSON-encoded text data into PHP script variables, and store the data (e.g., client identifying information, etc.) and/or extracted information in a relational database accessible using the Structured Query Language (“SQL”). An exemplary listing, written substantially in the form of PHP/SQL commands, to accept JSON-encoded input data from a client device via a SSL connection, parse the data to extract variables, and store the data to a database, is provided below”. …Further teaches in Table 119 the following: “ parse data to extract variables $obj = json_decode($data, true); // store input data in a database mysql_connect(″201.408.185.132″,$DBserver,$password); // access database server mysql_select(″CLIENT_DB.SQL″); // select database to append mysql_query(″INSERT INTO UserTable (transmission) VALUES ($data)″); // add data to UserTable table in a CLIENT database mysql_close(″CLIENT_DB.SQL″); // close connection to database ?>”);
wherein the CryptoJSON comprises at least one recordset key that is used for the non-deterministic encryption (i.e., …teaches in par. 01382 the following: “[1382] A cryptographic server component 4520 is a stored program component that is executed by a CPU 4503, cryptographic processor 4526, cryptographic processor interface 4527, cryptographic processor device 4528, and/or the like. Cryptographic processor interfaces will allow for expedition of encryption and/or decryption requests by the cryptographic component”.). 

Muhammedali does not expressly teach:
wherein a programmable export policy comprises a plurality of functions that may change the ways in which the search is performed for a vendor access,
executing an ECCN function included in the plurality of functions to calculate a numerical representation for the vendor access, 
wherein the ECCN function
	In this instance the examiner notes the teachings of prior art reference Todd.
With regards to applicant’s claim limitation element of, “wherein a programmable export policy comprises a plurality of functions that may change the ways in which the search is performed for a vendor access”, Todd teaches ”, teaches in col. 8 lines 1-15the following: “(i) grant low level access for any identity authorized by the vendor (attribute 402); (ii) grant medium level access for any identity authorized by the vendor and for which there is a valid service request authorized by the customer for this particular purchased system (attribute 404); (iii) grant high level access for a vendor identity if there is a valid service request from the customer which contains the name of that vendor identity and is for this particular purchased system (attribute 406)”.
With regards to applicant’s claim limitation element of, “executing an ECCN function included in the plurality of functions to calculate a numerical representation for the vendor access”, teaches in col. 8 lines 1-15the following: “(i) grant low level access for any identity authorized by the vendor (attribute 402); (ii) grant medium level access for any identity authorized by the vendor and for which there is a valid service request authorized by the customer for this particular purchased system (attribute 404); (iii) grant high level access for a vendor identity if there is a valid service request from the customer which contains the name of that vendor identity and is for this particular purchased system (attribute 406)”.
With regards to applicant’s claim limitation element of, “wherein the ECCN function 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Muhammedali with the teachings of Todd by having their code comprise an access authorization hierarchy. One would have been motivated to do so to provide a simple and effective means to further authenticate a end user after code deployment, wherein the access authorization hierarchy helps identifies questionable users to make it easier to ensure system integrity before running the source code in a production environment.

The teachings of Muhammedali and Todd do not expressly teach:
 “…uses a semantic versioning scheme to”.
In this instance the examiner notes the teachings of prior art reference Duke. 
The examiner notes the applicant states the following in their par. 0032: “a semantic versioning scheme is used wherein the version numbers and the way they change convey meaning about the underlying guidelines and instructions and what has been modified from one version to the next”. Dukes teaches in par. 0033 the following: “A Policy has identifying information, as well as a “target” Application range as determined by a “semantic version range”. For example, a Policy might target Applications with versions 1.3.4-1.8.x (and, in doing so, associate certain Application Features which, in turn, associate certain feature schemas which describe different sets of properties for the respective Features).”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Muhammedali and Todd with the teachings of Duke by having their system comprise standardized formatting capability. One would have been motivated to do so to provide a simple and effective means to further control access, wherein standardized formatting helps identifies access for questionable users to make it easier to ensure system security in a production environment.

As to claims 2 and 12, the combined teachings of Muhammedali, Todd and Duke as applied to claim 1 above teaches encoded JSON, specifically Muhammedali teaches a method of claim 1, wherein the determining of the indexing value for a desired plaintext item of data further comprises: calculating the indexing value based on applying the transformation expression to the desired plaintext item of data (i.e., … teaches in par. 221 the following: “The indexOperations object may, according to one or more embodiments, further provide methods including rankForFieldInfoArray(_: andFieldJoiner:), andFieldsHandlerForFieldInfoArray(_:), calculateScoreForTerm(_: forDocumentNumber: andFieldName:), and calculateNormContribForTerm(_: forDocumentNumber: andFieldName:). The later three of the four methods may be called by the first of the four methods.”.).

As to claims 3 and 13, the combined teachings of Muhammedali, Todd and Duke as applied to claim 1 above teaches encoded JSON, specifically Muhammedali teaches a method of claim 1, wherein the indexing structure includes at least a first item of each of a plurality of paired data items (i.e., …teaches in par. 0088 the following: “As discussed in greater detail herein, among the operations performed by provideYPathNormalizedJobTitlesAndYPathNormalizedSkillsForInput(_:) (phase 165) may to ply the passed-in job title text in one or more index-employing operations so as to yield Y-path normalized job titles and Y-path normalized skills. It is observed that such discussed-herein index-employing operations may include the discovery of already-existing job listings and the leveraging of those already-existing job listings in the Y-path normalized job titles and Y-path normalized skills selection. Such operations performed by”), 
the first item of each of the plurality of paired data items being an indexing data item having a value based on a respective plaintext data item and the transformation expression and a second item of each of the paired data items being the transformation expression corresponding to what may be applied to the respective plaintext data item to obtain the indexing value (i.e., …teaches in par. 0088 the following: “As discussed in greater detail herein, among the operations performed by provideYPathNormalizedJobTitlesAndYPathNormalizedSkillsForInput(_:) (phase 165) may to ply the passed-in job title text in one or more index-employing operations so as to yield Y-path normalized job titles and Y-path normalized skills. It is observed that such discussed-herein index-employing operations may include the discovery of already-existing job listings and the leveraging of those already-existing job listings in the Y-path normalized job titles and Y-path normalized skills selection. Such operations performed by”).

As to claims 4 and 14, the combined teachings of Muhammedali, Todd and Duke as applied to claim 1 above teaches encoded JSON, specifically Muhammedali teaches a method of claim 1, wherein the indexing structure includes at least a first item of each of a plurality of paired data items (i.e., …teaches in par. 0199 the following: “in one or more index-employing operations—of the job title text provided by the user submitting the job listing (e.g., with such job title text having been subjected to one or more of the discussed operations such as the discussed herein blacklist or whitelist operations and/or the discussed combinatory operations), the following is now discussed with respect to FIG. 6.”), the first item of each of the plurality of paired data items being an indexing data item having a value based on a respective plaintext data item and the transformation expression (i.e., …teaches in par. 0199 the following: “in one or more index-employing operations—of the job title text provided by the user submitting the job listing (e.g., with such job title text having been subjected to one or more of the discussed operations such as the discussed herein blacklist or whitelist operations and/or the discussed combinatory operations), the following is now discussed with respect to FIG. 6.”) and a second item of each of the paired data items being a pointer to a data structure comprises the transformation expression corresponding to what may be applied to the respective plaintext data item to obtain the indexing value (i.e. ,…teaches in par. 342 the following: “resumeViewController may set forth properties including nextResumeButton of type UIButton which may be employed in activating a to-be-discussed method of resumeViewController which causes presentation to the user of data corresponding to a subsequent element of resumesArray (e.g., an element having an index number corresponding to currentResumeArrayIndex+1). Also, resumeViewController may set forth properties including previousResumeButton of type UIButton which may be employed in activating a to-be-discussed method of resumeViewController which causes presentation to the user of data corresponding to a preceding element of resumesArray (e.g., an element having an index number corresponding to currentResumeArrayIndex−1).”).

As to claims 5 and 15, the combined teachings of Muhammedali, Todd and Duke as applied to claim 1 above teaches encoded JSON, specifically Muhammedali teaches a method of claim 1, wherein the indexing structure includes a B-tree (i.e., …teaches in par. 586 the following: “The logical tree structure being, for example, explorable via method calls such as calls to nodesForXPath(_:)”).

As to claim 6, Muhammedali teaches a method for providing a remote CryptoJSON recordset for performing a search on non-deterministically encrypted export controlled items in a CryptoJSON recordset system operated by an export team within a corporate asset infrastructure (i.e., …teaches in par. 1449 the following: “which listens to incoming communications on a server port to which a client may send data, e.g., data encoded in JSON format. Upon identifying an incoming communication, the PHP script may read the incoming message from the client device, parse the received JSON-encoded text data to extract information from the JSON-encoded text data into PHP script variables, and store the data (e.g., client identifying information, etc.) and/or extracted information in a relational database accessible using the Structured Query Language (“SQL”). An exemplary listing, written substantially in the form of PHP/SQL commands, to accept JSON-encoded input data from a client device via a SSL connection, parse the data to extract variables, and store the data to a database, is provided below:”), 
the method comprising, the method comprising: 
receiving a remote request from a requester, via a network, to search the non-deterministically encrypted controlled items in the CryptoJSON recordset system for a CryptoJSON recordset entry corresponding to a desired plaintext data item provided by a vendor (i.e., …teachs in par. 1354 the following: “processes and responds to the requests of remote users across a communications network” …teaches in table 119 the following: “// parse data to extract variables $obj = json_decode($data, true); // store input data in a database mysql_connect(″201.408.185.132″,$DBserver,$password); // access database server mysql_select(″CLIENT_DB.SQL″); // select database to append mysql_query(″INSERT INTO UserTable (transmission) VALUES ($data)″); // add data to UserTable table in a CLIENT database mysql_close(″CLIENT_DB.SQL″); // close connection to database ?>”); 
wherein the CryptoJSON comprises at least one recordset key that is used for the non-deterministic encryption (i.e., …teaches in par. 01382 the following: “[1382] A cryptographic server component 4520 is a stored program component that is executed by a CPU 4503, cryptographic processor 4526, cryptographic processor interface 4527, cryptographic processor device 4528, and/or the like. Cryptographic processor interfaces will allow for expedition of encryption and/or decryption requests by the cryptographic component”.);
determining, transparently to the requester, an indexing value for the desired plaintext data item provided by the vendor, the indexing value being based, at least partially on the desired plaintext item of data, a transformation expression and a redacted technical data list (i.e., …teaches in par. 386 the following: “The first two fields set forth the indexed field and term to which the record corresponds. In this example, as set forth by the term field setting forth “python” and the indexField setting forth “rawKwd,” the record corresponds to the appearance of the word “python” in the rawKwd field of job listing records. The JobListingInverseIndexTermEntity record, as indicated by the documentNumbers field, reflects the numbers of job listing documents—in this case job listings ABC123 and XYZ456—in which indexing so far has encountered, in the rawKwd field of those job listings, at least one instance of the word “python.” Indexing may act, when finding the word “python” in the rawKwd field of a job listing record, to determine whether or not there exists an JobListingInverseIndexTermEntity record corresponding to the word “python” for the field rawKwd. Where such JobListingInverseIndexTermEntity record does not yet exist, indexing may create it and set it to reflect the new find. Where such JobListingInverseIndexTermEntity record already exists the record may be altered to reflect the new find. As an illustration, the above example JobListingInverseIndexTermEntity record may have been created when indexing found “python” to exist in the rawKwd field of job listing ABC123 but found no JobListingInverseIndexTermEntity record for “python” for the field rawKwd to already exist. It is noted that although document numbers in the vein of “ABC123” in the interest of facilitating discussion, document numbers of a different tenor—say UUIDs—may be employed.”); 
executing a search operation to obtain initial results (i.e., …teaches in par. 0100 the following: “search query information including one or more Boolean queries and one or more corresponding field specifications.” …further teaches in Table 24 the following: “searchQueryForField: String = String( ) var qfPassDocs: [String] = [String]( ) var strippedQueryForField: [String] = [String]( ) var scoresForQfPassDocs: [String:Double] = [String:Double]( ) }”), 
wherein the initial results comprise a plurality of classes-of-export that match a search criteria and a plurality of controlled items associated with the plurality of classes-of-export that match the search criteria (i.e., …teaches in par. 0281 the following: “the noted placement of OR interword may, due to its setting forth a less-restrictive Boolean query, be seen as providing for a potential return of a larger quantity of job listing document numbers than the quantity of job listing document numbers returned under the scenario of placing AND interword. To the extent that such less restrictive Boolean expression may, considered alone, be feared overly inclusive—perhaps matching tangentially-related job listings (e.g., under the scenario of query “java OR mobile OR developer” with respect to field nrmTtl a job listing having a nrmTtl field including “real estate developer” may satisfy the query)—a corrective counterbalance may be viewed as arising via the call to rankForFieldInfoArray(_: andFieldJoiner:). In particular, the relevancy scoring provided by the called method may be expected to provide higher ranking to job listings which set forth a greater number of query words (e.g., under the scenario of query “java OR mobile OR developer” with respect to field nrmTtl a job listing having a nrmTtl field including “real estate developer” may be expected to receive a lower relevancy score than a job listing having a nrmTtl field including “java developer” due to the latter job listing's field setting forth a greater quantity of the query words than that of the former job listing. On the other hand, having instead set AND interword may be considered to have been overly exclusive in view of its more restrictive Boolean query (e.g., under the scenario of query “java AND mobile AND developer” with respect to field nrmTtl the noted job listing having a nrmTtl field including “java developer” may not be identified despite it perhaps being viewable as an appropriate job listing). Nevertheless, according to one or more embodiments interword placement of AND might be the course of action for the scenario of combinatory operations not being performed (e.g., automated analysis might, say, apply such interword OR placement for a certain period of time and/or for a certain pool of users, apply such interword AND placement for another period of time and/or for another pool of users, and then quantify by some metric—say downstream resultant job views, job applications, and/or job listing hires—the success of interword OR placement versus interword AND placement; such quantification result might be leveraged in selecting—say in an automated fashion—which of interword OR placement and interword AND placement to employ).”), 
wherein the search criteria includes the numerical representation and a plurality of key variables (i.e., …teaches in par. 0100 the following: “search query information including one or more Boolean queries and one or more corresponding field specifications.” …further teaches in Table 24 the following: “searchQueryForField: String = String( ) var qfPassDocs: [String] = [String]( ) var strippedQueryForField: [String] = [String]( ) var scoresForQfPassDocs: [String:Double] = [String:Double]( ) }”), 
the plurality of key variables include at least one of Access Frequency, Archival and Deletion, Control Plan, Government License, Restricted Destinations List, Connectivity, Data Migration, Policy Enforcement, Geographic Locations, and Business Impact (i.e., …the examiner notes that applicant’s usage of the phrase “at least one of” places the above limitation in alternative form…teaches in par. 0186 the following: “According to such stripping operations, one or more words and/or phrases may be removed from and/or retained in that which is set forth by received parameter theTitle. As an example there may be a store and/or data structure containing such to-be-removed words and/or phrases. To facilitate discussion this store and/or data structure will be considered to be a string array (e.g., a string array yoked with a backing store—say a database) and will be referred to as the “blacklist array.” As illustrations, the blacklist array may include location names (e.g., city names), business names, and/or certain adjectives); 
executing a jump function included in the plurality of functions to move the plurality of controlled items to a forwarding location that is not a subject of restrictions found on the Restricted Destination List key variable (i.e., …teaches in par. 00281 the following: “Turning to the discussed scenario of combinatory operations not having been performed, the noted placement of OR interword may, due to its setting forth a less-restrictive Boolean query, be seen as providing for a potential return of a larger quantity of job listing document numbers than the quantity of job listing document numbers returned under the scenario of placing AND interword. ”); 
executing a red flag function included in the plurality of functions to obtain final results (i.e., …teaches in par. 188 the following: “The noted blacklist array and/or its backing store may in one aspect, as referenced, include the discussed location names and the discussed business names Moreover, the blacklist array and/or its backing store may include words of the noted reducedAdjectivesSet via, taking the blacklist array to be a string array object blackListArray, code in line with the pseudocode blackListArray=blackListArray+Array(reducedAdjectivesSet), where Array(reducedAdjectivesSet) serves to instantiate an array based on set object reducedAdjectivesSet while the addition operation serves to join the noted arrays and have blackListArray hold the result of the addition operation”.), 
wherein the final results comprise a subset of the plurality of controlled items associated with each of the plurality of classes-of-export that match the search criteria (i.e., …teaches in par. 1324 the following: “Value s may, for instance, represent the number of hits yielded when performing a search for resumes (e.g., via search functionality in line with that which is set forth herein) where specified as criteria for the search are, firstly, those criteria set forth for the search of t, and, secondly, the noted criteria of the sort specified via the GUI of FIG. 30 (e.g., held job title “Software Engineer,” city of residence of “Boston, MA,” and skills “JavaScript,” “React JS,” and “Go”), where Boolean AND is applied between the first set of search criteria and the second set of search criteria.”.), 
wherein the red flag function comprises functionality to query an attribute for each of the plurality of controlled items to obtain the redacted technical data list (i.e., …teaches in par. 0084 the following: “As is discussed in greater detail herein, among the operations performed by stripTitle(_:) (phase 149) may be subjecting the passed-in job listing title to one or more whitelist and/or blacklist operations so as to yield a modified version of the job listing title (e.g., from which certain words such as city names and/or superlatives have been removed). Also among the operations performed by stripTitle(_:) may be returning the strip-modified job listing title to its caller (phase 151).”), 
wherein each of the plurality of controlled items listed on the redacted technical data list are subject to export restrictions (i.e., …teaches in par. 0339 the following: “To the extent that such placement of OR interword with respect to both Boolean expressions coupled with employ of FieldJoinerKind.Or is viewed as setting forth three less-restrictive logical operations, the following is noted. According to one point of view, although such plying of three less restrictive operations may result in a larger number of resumes being identified, it is nevertheless the case that rankForFieldInfoArray(_: andFieldJoiner:) may tend to assign higher relevancy score to resumes which—bearing in mind the discussed summing performed by rankForFieldInfoArray(_: andFieldJoiner:)—set forth more of the Boolean-expression-indicated normalized titles and/or normalized keywords (e.g., with such resumes setting forth greater numbers of the Boolean-expression-indicated normalized titles and/or normalized keywords being seen as better fits for the job listing being provided). Moreover, as the identified and ranked resumes may be presented to a user (e.g., a job listing-providing user and/or a recruiter), it may perhaps be seen as beneficial to allow such user to learn of a larger quantity of resumes than of a smaller quantity of resumes.”), 
and discard any of the plurality of controlled items that are in the redacted technical data list to obtain the subset of the plurality of controlled items (i.e., …teaches in par. 0084 the following: “As is discussed in greater detail herein, among the operations performed by stripTitle(_:) (phase 149) may be subjecting the passed-in job listing title to one or more whitelist and/or blacklist operations so as to yield a modified version of the job listing title (e.g., from which certain words such as city names and/or superlatives have been removed). Also among the operations performed by stripTitle(_:) may be returning the strip-modified job listing title to its caller (phase 151).”); 
executing an intervention function included in the plurality of functions to determine a redirection of a sender employee to the final results based on nationality of the sender employee (i.e., ,…teaches in par. 0016 the following: “show a datagraph diagram illustrating embodiments for the SEMATFM-AMIA of functionality by which the language or presentation of a job seeker's resume may be altered so that such language better matches the language set forth by a job listing corresponding to a job to which the seeker desires to apply.”), 
wherein the nationality is determined to confer advantages to the proprietary business strategies (i.e., ,…teaches in par. 0031 the following: “show a datagraph diagram illustrating embodiments for the SEMATFM-AMIA of functionality by which the language or presentation of a job seeker's resume may be altered so that such language better matches the language set forth by a job listing corresponding to a job to which the seeker desires to apply”),  
wherein the determination is accomplished without involving the export team (i.e., …teaches in par. 0031 the following: “show a datagraph diagram illustrating embodiments for the SEMATFM-AMIA of functionality by which the language or presentation of a job seeker's resume may be altered so that such language better matches the language set forth by a job listing corresponding to a job to which the seeker desires to apply”); 
using an index to an indexing structure to obtain the CryptoJSON recordset entry corresponding to the desired plaintext data item (i.e., …teaches in par. 01449 the following: “parse the received JSON-encoded text data to extract information from the JSON-encoded text data into PHP script variables, and store the data (e.g., client identifying information, etc.) and/or extracted information in a relational database accessible using the Structured Query Language (“SQL”). An exemplary listing, written substantially in the form of PHP/SQL commands, to accept JSON-encoded input data from a client device via a SSL connection, parse the data to extract variables, and store the data to a database, is provided below”); 
and returning data to the requester, the returned data including the CryptoJSON recordset entry corresponding to the desired plaintext data item obtained from the CryptoJSON recordset system (i.e., …teaches in Table 119 the following: “parse data to extract variables $obj = json_decode($data, true); // store input data in a database mysql_connect(″201.408.185.132″,$DBserver,$password); // access database server mysql_select(″CLIENT_DB.SQL″); // select database to append mysql_query(″INSERT INTO UserTable (transmission) VALUES ($data)″); // add data to UserTable table in a CLIENT database mysql_close(″CLIENT_DB.SQL″); // close connection to database ?>”).

Muhammedali does not expressly teach:
wherein a programmable export policy comprises a plurality of functions that may change the ways in which the search is performed for a vendor access,
 executing an ECCN function included in the plurality of functions to calculate a numerical representation for the vendor access, 
wherein the ECCN function 
In this instance the examiner notes the teachings of prior art reference Todd.
With regards to applicant’s claim limitation element of, “wherein a programmable export policy comprises a plurality of functions that may change the ways in which the search is performed for a vendor access”, teaches in col. 8 lines 1-15the following: “(i) grant low level access for any identity authorized by the vendor (attribute 402); (ii) grant medium level access for any identity authorized by the vendor and for which there is a valid service request authorized by the customer for this particular purchased system (attribute 404); (iii) grant high level access for a vendor identity if there is a valid service request from the customer which contains the name of that vendor identity and is for this particular purchased system (attribute 406)”.
With regards to applicant’s claim limitation element of, “executing an ECCN function included in the plurality of functions to calculate a numerical representation for the vendor access,”, teaches in col. 8 lines 1-15the following: “(i) grant low level access for any identity authorized by the vendor (attribute 402); (ii) grant medium level access for any identity authorized by the vendor and for which there is a valid service request authorized by the customer for this particular purchased system (attribute 404); (iii) grant high level access for a vendor identity if there is a valid service request from the customer which contains the name of that vendor identity and is for this particular purchased system (attribute 406)”.
With regards to applicant’s claim limitation element of, “wherein the ECCN function medium level access for any identity authorized by the vendor and for which there is a valid service request authorized by the customer for this particular purchased system (attribute 404); (iii) grant high level access for a vendor identity if there is a valid service request from the customer which contains the name of that vendor identity and is for this particular purchased system (attribute 406)”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Muhammedali with the teachings of Todd by having their code comprise an access authorization hierarchy. One would have been motivated to do so to provide a simple and effective means to further authenticate a end user after code deployment, wherein the access authorization hierarchy helps identifies questionable users to make it easier to ensure system integrity before running the source code in a production environment.

The teachings of Muhammedali and Todd do not expressly teach:
“…uses a semantic versioning scheme to”.
In this instance the examiner notes the teachings of prior art reference Duke. 
The examiner notes the applicant states the following in their par. 0032: “a semantic versioning scheme is used wherein the version numbers and the way they change convey meaning about the underlying guidelines and instructions and what has been modified from one version to the next”. Dukes teaches in par. 0033 the following: “A Policy has identifying information, as well as a “target” Application range as determined by a “semantic version range”. For example, a Policy might target Applications with versions 1.3.4-1.8.x (and, in doing so, associate certain Application Features which, in turn, associate certain feature schemas which describe different sets of properties for the respective Features).”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Muhammedali and Todd with the teachings of Duke by having their system comprise standardized formatting capability. One would have been motivated to do so to provide a simple and effective means to further control access, wherein standardized formatting helps identifies access for questionable users to make it easier to ensure system security in a production environment.

As to claim 7, the combined teachings of Muhammedali, Todd and Duke as applied to claim 6 above teaches encoded JSON, specifically Muhammedali teaches a method of claim 6, further comprises calculating the index based on applying the transformation expression to the desired plaintext item of data (i.e., … teaches in par. 221 the following: “The indexOperations object may, according to one or more embodiments, further provide methods including rankForFieldInfoArray(_: andFieldJoiner:), andFieldsHandlerForFieldInfoArray(_:), calculateScoreForTerm(_: forDocumentNumber: andFieldName:), and calculateNormContribForTerm(_: forDocumentNumber: andFieldName:). The later three of the four methods may be called by the first of the four methods.”.).

As to claim 8, the combined teachings of Muhammedali, Todd and Duke as applied to claim 6 above teaches encoded JSON, specifically Muhammedali teaches a method of claim 6, wherein the indexing structure comprises a plurality of items, each of the plurality of items including at least a first item of a duplet and a second item of the duplet (i.e., …teaches in par. 0147 the following: “method may receive a to-be-discussed tuple whose first tuple component is a first string providing the title of the new listing, whose second tuple component is a string array setting forth additional portions of the job listing,”), 
the first item of the duplet comprises calculating the index based on a corresponding plaintext data item and the transformation expression (i.e., …teaches in par. 0147 the following: “method may store the first component of the returned tuple in a jobListingTitle string property of the conductor object”… further teaches in par. 0155 the following: “the job listing may subsequent to being stored be subjected to indexing (e.g., a method doIndexing( ) may be periodically called and may act to index all new job listings which have been newly saved and/or uploaded since the last calling of the method, and/or a doIndexing( ) may be called in response to the saving and/or upload of a job listing,”), 
the second item of the duplet comprises the transformation expression corresponding to what may be applied to the respective plaintext data item to obtain the indexing value (i.e., …teaches in par. 0147 the following: ”the second tuple component of the returned tuple in a jobListingBalance string array property of the conductor object…further teaches in par. 0155 the following: “the job listing may subsequent to being stored be subjected to indexing (e.g., a method doIndexing( ) may be periodically called and may act to index all new job listings which have been newly saved and/or uploaded since the last calling of the method, and/or a doIndexing( ) may be called in response to the saving and/or upload of a job listing…”).

As to claim 9, the combined teachings of Muhammedali, Todd and Duke as applied to claim 6 above teaches encoded JSON, specifically Muhammedali teaches a method of claim 6, wherein the indexing structure comprises a plurality of items, each of the plurality of items including at least a first item of a duplet and a reference to a second item of the duplet (i.e., …teaches in par. 0180 the following: “The array of strings may correspond to the job description and may be returned by getUserJobListing( ) as the second element of the returned tuple. A first element (e.g., element [0]) of the array of strings) may be a string setting forth the company name, a second element (e.g., element [1]) of the array of strings may be a string setting forth the job location, a third element (e.g., element [2]) of the array of strings may be a string setting forth compensation, and a fourth element (e.g., element [3]) of the string array may be a string setting forth qualifications and duties. Where the string of a particular job description subportion is desired the corresponding array element may be accessed. With reference to that which has been discussed, it is noted that separate GUI elements (e.g., UITextField objects) may be provided with respect to each of the subportions (e.g., there may be one such GUI element for company name, one such GUI element for job location, one such GUI element for compensation, and/or one such GUI element for qualifications and duties). The text of such GUI elements may be accessed in the fashion discussed herein and the noted array elements may be appropriately loaded with such text (e.g., element [3] of such array may be set to hold the text returned from the GUI element—say a UITextField object—for qualifications and duties).”), 
the first item of the duplet comprises calculating the index based on a corresponding plaintext data item and the transformation expression (i.e., …teaches in par. 0147 the following: “method may store the first component of the returned tuple in a jobListingTitle string property of the conductor object”… further teaches in par. 0155 the following: “the job listing may subsequent to being stored be subjected to indexing (e.g., a method doIndexing( ) may be periodically called and may act to index all new job listings which have been newly saved and/or uploaded since the last calling of the method, and/or a doIndexing( ) may be called in response to the saving and/or upload of a job listing,”), 
the reference to the second item of the duplet includes a pointer to a data structure including the second item of the duplet (i.e., …teaches in par. 0180 the following:” The array of strings may correspond to the job description and may be returned by getUserJobListing( ) as the second element …”), 
and the second item of the duplet comprises the transformation expression corresponding to what may be applied to the respective plaintext data item to obtain the indexing value (i.e., …teaches in par. 0147 the following: ”the second tuple component of the returned tuple in a jobListingBalance string array property of the conductor object…further teaches in par. 0155 the following: “the job listing may subsequent to being stored be subjected to indexing (e.g., a method doIndexing( ) may be periodically called and may act to index all new job listings which have been newly saved and/or uploaded since the last calling of the method, and/or a doIndexing( ) may be called in response to the saving and/or upload of a job listing…”).

As to claim 10, the combined teachings of Muhammedali, Todd and Duke as applied to claim 6 above teaches encoded JSON, specifically Muhammedali teaches a method of claim 6, wherein the indexing structure includes a B-tree (i.e., …teaches in par. 586 the following: “The logical tree structure being, for example, explorable via method calls such as calls to nodesForXPath(_:)”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497